Citation Nr: 0117083	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on a personal assault in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
November 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 RO decision, which denied the 
veteran's claim of service connection for PTSD.  In May 2001, 
the veteran testified at a Travel Board hearing before the 
undersigned Member of the Board in Portland, Oregon.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The claimant contends that she has PTSD as a result of an 
assualt in service.  When she was examined in October 1996, 
the VA examiner provided a diagnosis of PTSD based on the 
veteran's reported history.  In view of the contentions and 
the diagnosis of PTSD, this case must be remanded for further 
development.  VA has a special obligation to assist claimants 
with the development of their personal-assault PTSD claims.  
Patton v. West, 12 Vet. App. 272 (1999).  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
noted that VA's Adjudication Procedure Manual M21-1 (Manual 
M21-1), Part III,  5.14(c) provides particularized 
requirements for the assistance that is to be given to 
veterans with PTSD claims based on assertions of personal 
assault.  These particularized requirements regard the 
development of alternative sources of information since 
service records may be devoid of evidence in personal assault 
cases.  MANUAL M21-1, Part III, 5.14(c)(5).  Alternative 
source includes testimonial statements from confidants such 
as family members or clergy, as well as evidence of substance 
abuse, pregnancy tests, and/or performance evaluations, among 
other things. 

The veteran contends that after the assault, which occurred 
in the spring or summer of 1961, she went to the dispensary 
on base, was examined and sent back to the barracks for a day 
or two before having to return to work.  The RO requested 
these treatment records as well as the veteran's personnel 
file.  The records indicate that three attempts were also 
made by the RO to obtain the veteran's service medical 
records.  The National Personnel Records Center (NPRC) in 
response to the VA's requests indicated that the records 
might have been destroyed in a fire at the Records Center in 
1973.  However, there was no specific indication as to 
whether there was a search for the dispensary records at the 
facility or the search for the veteran's personnel records.

The Court has held that the duty to assist the veteran in 
developing facts pertinent to his claim is heightened in a 
case where the service medical records are presumed 
destroyed, and includes the obligation to search for 
alternative records.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  When such alternative records become available, 
there is a duty to consider such records in relation to the 
veteran's claim.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).

Although some development has been made to obtain the above-
referenced information from the veteran, an additional 
attempt should be made, to include alternative searches for 
the veteran's service medical records and service personnel 
records.  Therefore, this case must be remanded for such 
development.

Furthermore, the Board notes that, during the pendency of the 
veteran's appeal but after the case was forwarded to the 
Board, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.

2.  The RO should contact the NPRC to 
make a further search for additional 
service medical records to include 
service personnel records.  The RO should 
attempt to secure any available service 
medical records to include morning and 
sick reports, and records from the U.S. 
Air Force Office of the Surgeon General 
through official channels for her period 
of service, with the specific information 
provided by the veteran.  A record should 
be made of the results of any such 
searches, and, if no records are 
available, this should be noted by NPRC.

3.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.  The RO should 
follow all applicable procedures in 
Manual M21-1.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should readjudicate the claim 
of service connection for PTSD based on a 
personal assault in service.  All 
appropriate laws and regulations should 
be applied.  If the benefit being sought 
by the veteran is not resolved to her 
satisfaction, she and her representative 
should be sent a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



